[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Smith v. May, Slip Opinion No. 2020-Ohio-61.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                            SLIP OPINION NO. 2020-OHIO-61
                 SMITH, APPELLANT, v. MAY,1 WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Smith v. May, Slip Opinion No. 2020-Ohio-61.]
Habeas corpus—R.C. 2152.12(G)—Challenge based on juvenile court’s alleged
        failure to fully comply with all procedural requirements for transferring
        petitioner’s case from juvenile court to common pleas court—Common
        pleas court in petitioner’s criminal case did not lack subject-matter
        jurisdiction—Court of appeals’ denial of writ of habeas corpus affirmed—
        Gaskins v. Shiplevy, 74 Ohio St. 3d 149, 656 N.E.2d 1282 (1995), overruled.
    (No. 2018-0369—Submitted August 6, 2019—Decided January 14, 2020.)
      APPEAL from the Court of Appeals for Richland County, No. 17 CA 37,
                                       2018-Ohio-300.
                                   __________________
        Per Curiam.


1. Under S.Ct.Prac.R. 4.06(B), Harold May, the current warden of Richland Correctional
Institution, is automatically substituted for David Marquis, the former warden, as a party to this
action.
                                 SUPREME COURT OF OHIO




        {¶ 1} In 2012, four delinquency complaints were filed in juvenile court
against appellant, Ja’Relle Smith, who was then 16 years old. Based on his age and
the severity of the charges, the cases were transferred to adult court, where Smith was
convicted of five felony counts and sentenced to an aggregate prison term of 16 years.
In 2017, he filed a pro se petition for a writ of habeas corpus in the Fifth District
Court of Appeals alleging that the juvenile court had not fully complied with the
procedures for transferring jurisdiction to the adult court, because it had not timely
notified his father of a hearing in one of the juvenile-court cases that led to the transfer
of some of the charges. The court denied the writ, and Smith appeals here as of right.
        {¶ 2} We appointed counsel for Smith and ordered supplemental briefing
regarding whether the juvenile court’s noncompliant notice was a defect that
deprived the adult court of subject-matter jurisdiction. We hold that the failure to
provide timely notice did not prevent the juvenile court from transferring subject-
matter jurisdiction to the adult court. We therefore affirm the court of appeals’
judgment.
                            I. THE BINDOVER STATUTE
        {¶ 3} Under R.C. 2151.23(A)(1), “[t]he juvenile court has exclusive original
jurisdiction * * * [c]oncerning any child who on or about the date specified in the
complaint, indictment, or information is alleged * * * to be * * * a delinquent * * *
child.” But if a child2 is old enough and is alleged to have committed an act that
would be a felony if committed by an adult, the juvenile court may (or may be
required to) transfer its jurisdiction to the appropriate adult court for criminal
prosecution.      See R.C. 2152.10(A) (eligibility for mandatory transfer) and
2152.10(B) (eligibility for discretionary transfer). This transfer occurs through a
statutory process that “is generally referred to as a bindover procedure.” State v.
Wilson, 73 Ohio St. 3d 40, 43, 652 N.E.2d 196 (1995).

2. As relevant here, “child” is generally defined in both R.C. 2151.011(B)(6) and 2152.02(C)(1) as
a person under age 18.




                                                2
                                      January Term, 2020




         {¶ 4} The procedural requirements for bindover are provided in R.C.
2152.12. In general terms, if a child appears to be eligible for mandatory transfer,
the juvenile court must conduct a hearing to determine whether he meets the
eligibility criteria and whether there is probable cause to believe that he committed
the act charged. See R.C. 2152.12(A)(1); see also Juv. R. 30(A). When a child
appears to be eligible for discretionary transfer, the juvenile court, in addition to
determining eligibility and probable cause, must determine whether the child is
“amenable to care or rehabilitation within the juvenile system” and whether “the
safety of the community * * * require[s] that the child be subject to adult sanctions.”
R.C. 2152.12(B)(3).
         {¶ 5} Unless the alleged juvenile offender is taken into custody or
apprehended after age 21, he “shall [not] be prosecuted as an adult” for the offense
“unless [he] has been transferred as provided in” R.C. 2152.12(A) or (B). R.C.
2152.12(H). Such a transfer “abates the jurisdiction of the juvenile court with respect
to the delinquent acts alleged in the complaint, and, upon the transfer, * * * the case
then shall be within the jurisdiction of the court to which it is transferred.” R.C.
2152.12(I).
         {¶ 6} This appeal involves the bindover statute’s notice provision, R.C.
2152.12(G), which provides that a juvenile court “shall give notice in writing of the
time, place, and purpose of any hearing held pursuant to division (A) or (B) of this
section to the child’s parents, guardian, or other custodian and to the child’s counsel
at least three days prior to the hearing.”
                     II. FACTS AND PROCEDURAL HISTORY
                          A. Juvenile and criminal proceedings
         {¶ 7} In 2012, the state filed four delinquency complaints3 against Smith in
Summit County Juvenile Court related to three different robberies. Because each of


3. A fifth delinquency complaint filed by the state is not relevant to this appeal.




                                                  3
                               SUPREME COURT OF OHIO




the charged offenses was a “category two offense” involving a firearm and Smith
was 16 years old at the time, he appeared to be eligible for mandatory transfer to adult
court under R.C. 2152.10(A)(2). See also R.C. 2152.02(BB) (defining “category two
offense”).
        {¶ 8} The juvenile court held a hearing on three of the delinquency
complaints on March 22, 2012. Smith’s father was present at that hearing. At the
hearing, Smith waived his right to a probable-cause hearing and stipulated to findings
of probable cause in each case. The juvenile court found that Smith’s cases were
subject to mandatory transfer and transferred the cases to the general division of the
Summit County Court of Common Pleas.
        {¶ 9} The juvenile court held a hearing on the fourth delinquency complaint
on March 27, 2012. Although R.C. 2152.12(G) required the court to give written
notice of the hearing to Smith’s father at least three days in advance, the court sent
him notice only one day in advance, and Smith’s father did not attend the hearing.
When the juvenile court inquired about his father’s absence, Smith indicated that he
was aware of his right to have his father present after discussing that right with his
attorney and he agreed to proceed without him. Then Smith waived his right to a
probable-cause hearing and stipulated to a finding of probable cause. The juvenile
court then transferred the fourth case to the adult court.
        {¶ 10} In April 2012, a grand jury indicted Smith on five counts of
aggravated robbery, three counts of aggravated burglary, two counts of kidnapping,
and one count of burglary. Each count included a firearm specification. Smith later
pleaded guilty to three counts of aggravated robbery (one with a firearm
specification), one count of aggravated burglary, and one count of kidnapping. The
court dismissed the remaining counts and specifications and imposed an aggregate
prison sentence of 16 years.
        {¶ 11} The Ninth District Court of Appeals affirmed Smith’s convictions and
sentences. State v. Smith, 9th Dist. Summit No. 26804, 2015-Ohio-579.




                                           4
                                  January Term, 2020




                               B. Habeas proceedings
        {¶ 12} In 2017, Smith filed a petition for a writ of habeas corpus in the Fifth
District Court of Appeals against David Marquis, then the warden of Richland
Correctional Institution. Smith primarily argued that the common pleas court lacked
jurisdiction to convict him because the juvenile court had not provided timely notice
of the March 27, 2012 hearing to his father as required under R.C. 2152.12(G). The
court of appeals denied the petition. 2018-Ohio-300, ¶ 11. The court concluded that
R.C. 2152.12(G) did not apply to the March 27 hearing because, in its view, it was a
pretrial hearing, not a bindover hearing. Id. at ¶ 9. It also determined that Smith had
an adequate remedy at law because he could have challenged the bindover in his
direct appeal of the common pleas court’s judgment. Id. at ¶ 10.
        {¶ 13} After Smith appealed to this court, we appointed counsel for him and
ordered the parties to file supplemental briefs on this question: “Does the procedural
error in the juvenile-bindover proceeding create a jurisdictional defect that deprived
the general division of the common pleas court of subject-matter jurisdiction?” 155
Ohio St. 3d 1418, 2019-Ohio-1315, 120 N.E.3d 865.
                                   III. ANALYSIS
                                  A. Legal standard
        {¶ 14} “A writ of habeas corpus lies in certain extraordinary circumstances
where there is an unlawful restraint of a person’s liberty and there is no adequate
remedy in the ordinary course of law.” Pegan v. Crawmer, 76 Ohio St. 3d 97, 99,
666 N.E.2d 1091 (1996). In general, habeas relief is available when the sentencing
court lacked subject-matter jurisdiction. Ellis v. McMackin, 65 Ohio St. 3d 161, 162,
602 N.E.2d 611 (1992); see also R.C. 2725.05.
                        B. Applicability of R.C. 2152.12(G)
        {¶ 15} The juvenile court did not comply with R.C. 2152.12(G). While the
statute requires that written notice be given at least three days in advance, the juvenile
court sent Smith’s father notice only one day before the March 27 hearing. But the




                                            5
                             SUPREME COURT OF OHIO




warden argues that R.C. 2152.12(G) did not apply to the March 27 hearing. He says
that it was merely a “pretrial hearing,” not a “probable cause hearing” or an
“amenability hearing” under R.C. 2152.12(A) or (B). The court of appeals reached
the same conclusion. See 2018-Ohio-300 at ¶ 9.
       {¶ 16} We reject this narrow reading of R.C. 2152.12(G), which does not
refer to a “probable cause hearing” or an “amenability hearing” but instead to “any
hearing held pursuant to division (A) or (B) of this section.” The juvenile court held
the March 27 hearing to consider the state’s motion to relinquish jurisdiction—a
motion the state had filed pursuant to R.C. 2152.12. As a result of that hearing, the
juvenile court found that “transfer of this matter to the General Division is mandatory
pursuant to” R.C. 2152.10 and 2152.12. Clearly, the March 27 hearing was “held
pursuant to” R.C. 2152.12(A), and R.C. 2152.12(G) applied.
                   C. The subject-matter-jurisdiction question
       {¶ 17} Smith alleges that he is entitled to habeas relief because the juvenile
court did not conduct “a proper bindover procedure.” In Gaskins v. Shiplevy, 74 Ohio
St.3d 149, 151, 656 N.E.2d 1282 (1995) (“Gaskins I”), this court held that a petition
that alleges that a bindover was improper “state[s] a potentially good cause of action
in habeas corpus.” This court stated that “without a proper bindover procedure * * *,
a juvenile court’s jurisdiction is exclusive and cannot be waived.” Id. And without
a valid transfer to adult court, a juvenile’s conviction and sentence are void, and
habeas is “an appropriate remedy despite the availability of appeal.” Id.
       {¶ 18} But more recently, we have held that key parts of the bindover
procedure may be waived. See State v. D.W., 133 Ohio St. 3d 434, 2012-Ohio-4544,
978 N.E.2d 894, ¶ 21. And we have reviewed for plain error when a juvenile failed
to object at a bindover hearing to a juvenile court’s procedural error. See State v.
Morgan, 153 Ohio St. 3d 196, 2017-Ohio-7565, 103 N.E.3d 784, ¶ 49. These cases
implicitly provide, contrary to Gaskins I, that noncompliance with a statutory
bindover requirement does not prevent a juvenile court from transferring its subject-




                                          6
                                January Term, 2020




matter jurisdiction and does not render an adult court’s judgment void. We must
decide whether to adhere to Gaskins I in view of this more recent caselaw.
                         1. Gaskins I’s tenuous foundation
       {¶ 19} In Gaskins I, a prison inmate brought a habeas claim in a court of
appeals, initially raising a constitutional challenge to his criminal conviction.
Gaskins I at 149. That claim was dismissed as clearly meritless. Id. at 150. But the
inmate also had asked the court of appeals for leave to amend his petition to add an
improper-bindover claim based on the juvenile court’s purported failure to have him
undergo mental and physical examinations as required by a statute that was in effect
at that time. Id. at 149-150. The court of appeals did not allow the inmate to amend
his petition. Id. at 150. On appeal, we held that the court of appeals should have
allowed the amendment and considered the bindover claim. Id. We stated that
“without a proper bindover procedure * * *, a juvenile court’s jurisdiction is
exclusive and cannot be waived.” Id. at 151, citing Wilson, 73 Ohio St. 3d 40, 652
N.E.2d 196, at paragraphs one and two of the syllabus.
       {¶ 20} The central holding of Gaskins I—that a juvenile offender may
collaterally attack an adult criminal conviction in a habeas action based on a bindover
error—has been repeated by this court numerous times. For example, in Johnson v.
Timmerman-Cooper, 93 Ohio St. 3d 614, 617, 757 N.E.2d 1153 (2001), we granted a
writ of habeas corpus because the bindover was substantively invalid and, as a result,
the juvenile “had not been lawfully transferred to [the adult] court.” In other cases,
we have acknowledged the rule of Gaskins I but found it to be inapplicable under the
facts of the case. See, e.g., State ex rel. Fryerson v. Tate, 84 Ohio St. 3d 481, 484-
485, 705 N.E.2d 353 (1999); Agee v. Russell, 92 Ohio St. 3d 540, 544, 751 N.E.2d
1043 (2001). And in State v. Golphin, 81 Ohio St. 3d 543, 692 N.E.2d 608 (1998), a
case concerning a defendant’s appeal of his adult-court conviction (therefore not
involving a collateral attack), we applied Gaskins I and held that the juvenile court
had “failed to accomplish a legal transfer of its jurisdiction” and that the criminal




                                          7
                             SUPREME COURT OF OHIO




prosecution in adult court was “void ab initio” because the juvenile court had failed
to provide for a physical examination of the juvenile, id. at 547.
       {¶ 21} Gaskins I’s foundation was Wilson, a case in which the state
prosecuted a juvenile in adult court under the mistaken belief that he was an adult
when he committed his offense. In fact, Wilson was a juvenile when he committed
the offense, and he was never bound over from a juvenile court. Wilson at 42, 44.
Because Wilson had been deprived of a bindover proceeding altogether, this court
agreed with the court of appeals that the adult court lacked jurisdiction. We held that
“[a]bsent a proper bindover procedure * * *, the juvenile court has the exclusive
subject matter jurisdiction over any case concerning a child who is alleged to be a
delinquent.” Id. at paragraph one of the syllabus. And “[b]ecause the general
division of the court of common pleas lacked subject matter jurisdiction to convict
Wilson, the judgment of conviction against him was void ab initio.” Id. at 44. See
also State ex rel. Harris v. Anderson, 76 Ohio St. 3d 193, 195, 667 N.E.2d 1 (1996)
(habeas case involving an allegedly mistaken belief that a child was an adult).
Significantly, the Wilson court recognized that the General Assembly had compelled
this result—the bindover statute expressly provided that “ ‘[a]ny prosecution that is
had in a criminal court on the mistaken belief that the child was eighteen years of
age or older at the time of the commission of the offense shall be deemed a nullity.’
” (Emphasis added in Wilson.) Wilson at 44, quoting former R.C. 2151.26(E),
Am.Sub.H.B. No. 27, 144 Ohio Laws Part II, 2745, 2747 (that provision, with
nonsubstantive differences, is now R.C. 2152.12(H)).
       {¶ 22} Gaskins I significantly extended Wilson’s holding. The problem in
Wilson was that a juvenile-court proceeding had never happened at all. The state had
not used “the only method by which a juvenile court may relinquish its exclusive
original jurisdiction concerning a delinquent child,” Wilson, 73 Ohio St. 3d at 44, 652
N.E.2d 196. That is quite different from Gaskins I, in which the subject-matter




                                           8
                                 January Term, 2020




jurisdiction of a juvenile court was invoked, a bindover proceeding was held, and
subject-matter jurisdiction ostensibly was transferred to an adult court.
        {¶ 23} What is more, Gaskins I abandoned Wilson’s analytical focus on
statutory language. The Wilson court rightly allowed the legislature to determine the
sentencing court’s subject-matter jurisdiction. See Article IV, Section 4(B) of the
Ohio Constitution (“The courts of common pleas and divisions thereof shall have
such original jurisdiction over all justiciable matters * * * as may be provided by law”
[emphasis added]). The Gaskins I court, in contrast, did not examine whether the
bindover statute expressly made the juvenile court’s error jurisdictional. This court
in Gaskins I simply applied Wilson’s broadly worded holding, despite the clear
differences between the two cases.
        {¶ 24} Notably, the parties both seem to accept that Wilson’s focus on the
statutory text was correct; they both cite United States Supreme Court cases that
ultimately ask whether the legislature has “clearly state[d]” that a particular statutory
requirement is jurisdictional, e.g., Arbaugh v. Y & H Corp., 546 U.S. 500, 515-516,
126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006). Indeed, we have used the same approach
when deciding whether statutory requirements in other contexts are jurisdictional.
See Pryor v. Dir., Dept. of Job & Family Servs., 148 Ohio St. 3d 1, 2016-Ohio-2907,
68 N.E.3d 729, ¶ 14, 16; Nucorp, Inc. v. Montgomery Cty. Bd. of Revision, 64 Ohio
St.2d 20, 22, 412 N.E.2d 947 (1980).
                             2. The erosion of Gaskins I
        {¶ 25} When Gaskins’s case returned to this court after our remand, we
abandoned Gaskins I’s main premise that a noncompliant bindover procedure renders
the resulting adult criminal conviction void. Gaskins had alleged that the juvenile
court had failed to have him undergo mental and physical examinations, which were
required by statute at the time. Gaskins I, 74 Ohio St. 3d at 150-151, 656 N.E.2d
1282.   On remand, the warden presented evidence showing that Gaskins had
affirmatively waived his right to those examinations. Gaskins v. Shiplevy, 76 Ohio
9
                              SUPREME COURT OF OHIO




St.3d 380, 381, 667 N.E.2d 1194 (1996) (“Gaskins II”). In Gaskins I, this court had
viewed all the requirements of the bindover procedure as jurisdictional (and thus not
waivable). Gaskins I at 151. But Gaskins II held that the evidence of waiver showed
that there had been “full compliance with the bindover procedure,” id. at 382, thus
signaling that the mandates of the bindover statute were not jurisdictional after all.
       {¶ 26} Just last year, we validated Gaskins II. See Johnson v. Sloan, 154 Ohio
St.3d 476, 2018-Ohio-2120, 116 N.E.3d 91, ¶ 16-17. And in another recent case, we
held that a juvenile may waive the right to an amenability hearing, which is central
to any discretionary bindover procedure. D.W., 133 Ohio St. 3d 434, 2012-Ohio-
4544, 978 N.E.2d 894, at ¶ 21. This all shows that a bindover procedure is “proper”
even when the juvenile waives R.C. 2152.12’s mandatory requirements. And if the
requirements are waivable, they are not jurisdictional. See Wilson, 73 Ohio St. 3d 40,
652 N.E.2d 196, at paragraph two of the syllabus (“The exclusive subject matter
jurisdiction of the juvenile court cannot be waived”); State v. Mbodji, 129 Ohio St. 3d
325, 2011-Ohio-2880, 951 N.E.2d 1025, ¶ 10 (“Because subject-matter jurisdiction
involves a court’s power to hear a case, the issue can never be waived or forfeited
and may be raised at any time”).
       {¶ 27} While Gaskins II undermined Gaskins I by concluding that a juvenile
may waive the bindover procedure’s statutory mandates, other cases have
undermined Gaskins I by concluding that a juvenile may forfeit them. In Morgan,
we held that R.C. 2151.281(A)(1) requires a juvenile court to appoint a guardian ad
litem at an amenability hearing when the juvenile’s parents are deceased and there is
no guardian or legal custodian. 153 Ohio St. 3d 196, 2017-Ohio-7565, 103 N.E.3d
784, at ¶ 28. But we held that noncompliance with the statute is subject to plain-error
review. Id. at ¶ 49. We also reviewed for plain error in State v. Martin, another case
in which a bindover error had occurred. 154 Ohio St. 3d 513, 2018-Ohio-3226, 116
N.E.3d 127, ¶ 27. In these cases, we did not view an improper bindover procedure
as a fundamental defect that prevented the juvenile court from transferring subject-




                                          10
                                  January Term, 2020




matter jurisdiction to an adult court. Indeed, in Martin, we distinguished Wilson,
noting that the juvenile “was not deprived of R.C. 2152.12 bindover proceedings
altogether.” Martin at ¶ 25.
                               3. We overrule Gaskins I
        {¶ 28} Gaskins I wrongly extended Wilson’s holding with no analysis
reconciling the significant differences between the two cases. Specifically, unlike
Wilson, Gaskins I did not involve a statutory provision expressly depriving the adult
court of jurisdiction. The Gaskins I court was wrong in adopting the broad rule that
any deviation from the statutory bindover procedure renders the adult court’s
judgment void.     The Gaskins I court should have examined the statute’s text
concerning the specific error alleged, to determine whether the statute clearly
established a barrier to the adult court’s subject-matter jurisdiction. See Pryor, 148
Ohio St. 3d 1, 2016-Ohio-2907, 68 N.E.3d 729, at ¶ 14. That error has led to
significant confusion about when a defendant can challenge a procedural defect in a
juvenile-court bindover proceeding, and it necessitates this court’s clarification.
        {¶ 29} Juveniles facing bindover to an adult court maintain the right to object
to a juvenile court’s noncompliance with bindover procedures and the right to appeal
from any error in the ordinary course of law. See In re D.H., 152 Ohio St. 3d 310,
2018-Ohio-17, 95 N.E.3d 389, ¶ 19. However, we overrule Gaskins I’s holding that
any deviation from the statutory bindover procedure creates a potentially good cause
of action in habeas corpus. Deviation from a bindover procedure gives rise to a
potentially valid habeas claim only if the applicable statute clearly makes the
procedure a prerequisite to the transfer of subject-matter jurisdiction to an adult court.
See Pryor, 148 Ohio St. 3d 1, 2016-Ohio-2907, 68 N.E.3d 729, at ¶ 14.
             4. Smith’s sentencing court had subject-matter jurisdiction
        {¶ 30} No language in R.C. 2152.12(G) suggests that the provision of notice
is a prerequisite to the transfer of subject-matter jurisdiction to an adult court.
Smith’s arguments to the contrary are unpersuasive.




                                           11
                              SUPREME COURT OF OHIO




        {¶ 31} Initially, Smith focuses on R.C. 2152.12(G)’s mandatory language—
“[t]he court shall give notice.” According to Smith, treating the notice requirement
as waivable or subject to forfeiture renders it nonmandatory and ineffective. But “not
every requirement, even if mandatory, is jurisdictional in nature.” Pryor at ¶ 15; see
also Martin, 154 Ohio St. 3d 513, 2018-Ohio-3226, 116 N.E.3d 127, at ¶ 27 (“R.C.
2152.021’s mandates are not jurisdictional requirements”); Gonzalez v. Thaler, 565
U.S. 134, 146, 132 S. Ct. 641, 181 L. Ed. 2d 619 (2012) (“calling a rule
nonjurisdictional does not mean that it is not mandatory or that a timely objection can
be ignored”); Union Pacific RR. Co. v. Brotherhood of Locomotive Engineers &
Trainmen Gen. Commt. of Adjustment, Cent. Region, 558 U.S. 67, 81, 130 S. Ct. 584,
175 L. Ed. 2d 428 (2009), quoting Arbaugh, 546 U.S. at 510, 126 S. Ct. 1235, 163
L. Ed. 2d 1097 (“Not all mandatory ‘prescriptions, however emphatic,’ ” are properly
classified as “ ‘jurisdictional’ ”). Holding that R.C. 2152.12(G) is nonjurisdictional
would not mean that notice is nonmandatory.            A juvenile still may object to
noncompliance and, even absent an objection, may raise an issue of noncompliance
on direct appeal following conviction. See Golphin, 81 Ohio St. 3d 543, 692 N.E.2d
608. But it would mean that a criminal offender may not collaterally attack a final
judgment years after the fact.
        {¶ 32} Smith next points to the notice requirement’s inclusion within R.C.
2152.12, the statute providing the exclusive means for the transfer of subject-matter
jurisdiction. To be sure, this court has in some cases viewed R.C. 2152.12’s
mandatory requirements as prerequisites to the transfer of subject-matter jurisdiction.
But in view of our decision to overrule Gaskins I, Smith’s argument has little force,
because he does not consider whether R.C. 2152.12(G), in particular, clearly
establishes a barrier to the transfer of subject-matter jurisdiction.
        {¶ 33} Finally, Smith emphasizes that the statutory notice requirement is a
due-process protection. Invoking language used in some United States Supreme
Court cases, he contends that such an important constitutional protection cannot be




                                           12
                                 January Term, 2020




treated as a mere “claim-processing rule,” see, e.g., Reed Elsevier, Inc. v. Muchnick,
559 U.S. 154, 161, 130 S. Ct. 1237, 176 L. Ed. 2d 18 (2010). This argument misses an
important fact. We have held that a juvenile may waive other key parts of the
bindover procedure, such as an amenability hearing. D.W., 133 Ohio St. 3d 434,
2012-Ohio-4544, 978 N.E.2d 894, at ¶ 21. In support of that holding, we explained
that “[e]ven though ‘[t]here is a presumption against the waiver of constitutional
rights,’ an individual can still waive his constitutional rights as long as the waiver is
made knowingly and intelligently and is an intentional relinquishment of a known
right.” Id. at ¶ 24, quoting Brookhart v. Janis, 384 U.S. 1, 4, 86 S. Ct. 1245, 16
L. Ed. 2d 314 (1966). Smith has not shown why his waiver of R.C. 2152.12(G)’s
protections—even if they are constitutional in character—was not permissible.
          {¶ 34} Because R.C. 2152.12(G) does not clearly make the provision of
notice a jurisdictional barrier, Smith’s sentencing court did not lack subject-matter
jurisdiction.
                     D. Smith had an adequate remedy at law
          {¶ 35} Finally, we emphasize that Smith had an adequate remedy at law. He
could have objected to the juvenile court’s failure to give his father timely notice, and
if the court overruled his objection, he could have appealed the ruling in his appeal
from his criminal convictions. But he chose instead to waive his right to have his
father present at the hearing. He thus gave up his right to complain of the juvenile
court’s noncompliance with R.C. 2152.12(G). See State v. Fitzgerald, 9th Dist.
Summit No. 23072, 2007-Ohio-701, ¶ 8 (“Where a party has affirmatively waived
an objection * * *, the error may not be asserted on appeal even if it does amount to
plain error”). We therefore affirm the court of appeals’ denial of the writ of habeas
corpus.
                                                                   Judgment affirmed.
          O’CONNOR, C.J., and FRENCH, FISCHER, DONNELLY, and STEWART, JJ.,
concur.




                                           13
                             SUPREME COURT OF OHIO




       KENNEDY, J., concurs in judgment only, with an opinion joined by
DEWINE, J.
                                _________________
       KENNEDY, J., concurring in judgment only.
       {¶ 36} Because appellant, Ja’Relle Smith, has not demonstrated that he is
entitled to the writ of habeas corpus, I concur with the majority’s affirmance of the
Fifth District Court of Appeals’ judgment denying the requested writ. I also agree
that it is time to revisit our caselaw treating “an improper bindover procedure,”
majority opinion at ¶ 27, as a jurisdictional defect for which habeas relief may be
available and to clarify that a procedural error in conducting a bindover hearing
does not deprive the general division of the common pleas court of subject-matter
jurisdiction over a case that has been transferred from the juvenile court. However,
because my analysis for determining whether an improper bindover procedure
affects the subject-matter jurisdiction of the common pleas court differs from that
of the majority, I concur in judgment only.
       {¶ 37} Subject-matter jurisdiction refers to the constitutional or statutory
power of a court to adjudicate a particular class or type of case. Pratts v. Hurley,
102 Ohio St. 3d 81, 2004-Ohio-1980, 806 N.E.2d 992, ¶ 11-12, 34.                It is a
“ ‘condition precedent to the court’s ability to hear the case. If a court acts without
jurisdiction, then any proclamation by that court is void.’ ” Pratts at ¶ 11, quoting
State ex rel. Tubbs Jones v. Suster, 84 Ohio St. 3d 70, 75, 701 N.E.2d 1002 (1998).
“A court’s subject-matter jurisdiction is determined without regard to the rights of
the individual parties involved in a particular case.” Bank of Am., N.A. v. Kuchta,
141 Ohio St. 3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 19. Rather, the focus is on
whether the forum itself is competent to hear the controversy. 18A Wright, Miller
& Cooper, Federal Practice and Procedure, Section 4428, 6 (3d Ed.2017)
(“Jurisdictional analysis should be confined to the rules that actually allocate
judicial authority among different courts”).




                                          14
                                 January Term, 2020




        {¶ 38} “Article IV, Section 4(B) of the Ohio Constitution grants exclusive
authority to the General Assembly to allocate certain subject matters to the
exclusive original jurisdiction of specified divisions of the courts of common
pleas.” State v. Aalim, 150 Ohio St. 3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 2.
The General Assembly exercised that power in enacting R.C. 2151.23(A)(1), which
grants juvenile courts exclusive subject-matter jurisdiction over children alleged to
be delinquent for committing acts that would constitute a crime if committed by an
adult. R.C. 2152.12 establishes an exception to that rule, authorizing a juvenile
court to relinquish its exclusive jurisdiction in certain cases involving a delinquent
child and to transfer a case to the general division of the common pleas court. And
once a juvenile court relinquishes jurisdiction, “[t]he transfer abates the jurisdiction
of the juvenile court with respect to the delinquent acts alleged in the complaint,
and, upon the transfer, all further proceedings pertaining to the act charged shall be
discontinued in the juvenile court, and the case then shall be within the jurisdiction
of the court to which it is transferred.” R.C. 2152.12(I).
        {¶ 39} It is therefore within the subject-matter jurisdiction of a juvenile
court to transfer a case and within the subject-matter jurisdiction of the general
division of the common pleas court to receive it.
        {¶ 40} “ ‘Once a tribunal has jurisdiction over both the subject matter of an
action and the parties to it, “* * * the right to hear and determine is perfect; and the
decision of every question thereafter arising is but the exercise of the jurisdiction
thus conferred.” ’ ” (Ellipsis sic.) Pratts, 102 Ohio St. 3d 81, 2004-Ohio-1980, 806
N.E.2d 992, at ¶ 12, quoting State ex rel. Pizza v. Rayford, 62 Ohio St. 3d 382, 384,
582 N.E.2d 992 (1992), quoting Sheldon’s Lessee v. Newton, 3 Ohio St. 494, 499
(1854). And when a specific action is within a court’s subject-matter jurisdiction,
any error in the exercise of that jurisdiction renders the court’s judgment voidable,
not void. Pratts at ¶ 12, 21. Generally, a voidable judgment is not subject to
collateral attack and therefore may not be challenged in habeas corpus as a




                                          15
                              SUPREME COURT OF OHIO




substitute for a direct appeal. State v. Filiaggi, 86 Ohio St. 3d 230, 240, 714 N.E.2d
867 (1999); State ex rel. Drexel v. Alvis, 153 Ohio St. 244, 246, 91 N.E.2d 22
(1950).
          {¶ 41} We have stated that “[a]bsent a proper bindover procedure * * *, the
juvenile court has the exclusive subject matter jurisdiction over any case concerning
a child who is alleged to be a delinquent.” State v. Wilson, 73 Ohio St. 3d 40, 652
N.E.2d 196 (1995), paragraph one of the syllabus. But Wilson did not involve an
erroneous bindover procedure. Rather, because the state and the trial court had
mistakenly believed that the offender was an adult at the time of the offense, no
bindover had occurred at all, see id. at 44. For that reason, the juvenile court’s
exclusive subject-matter jurisdiction over the case had not been relinquished and
the general division of the common pleas court’s jurisdiction was never invoked.
          {¶ 42} Cases following Wilson, however, confused the difference between
a court lacking subject-matter jurisdiction and a court with jurisdiction but
improperly exercising it. In Gaskins v. Shiplevy, we noted that a petition for a writ
of habeas corpus asserting that a child had not been represented by counsel at his
bindover hearing and had not been given the mental and physical examination
required by Ohio’s statutes at that time “stated a potentially good cause of action in
habeas corpus, alleging, as it did, that the court of common pleas lacked jurisdiction
over [the child] because of improper bindover.” 74 Ohio St. 3d 149, 151, 656
N.E.2d 1282 (1995). We reversed the court of appeals’ dismissal of the petition
and ordered the court to require a return and determine whether the bindover was
improper.
          {¶ 43} In Johnson v. Timmerman-Cooper, a juvenile court had ordered the
mandatory bindover of a juvenile for prosecution in an adult court, despite the
uncontroverted evidence in the case that the juvenile was in fact not subject to a
mandatory bindover. 93 Ohio St. 3d 614, 616-617, 757 N.E.2d 1153 (2001). This
court held that the adult court “patently and unambiguously lacked jurisdiction to




                                          16
                                January Term, 2020




convict and sentence [the juvenile] on the charged offenses when she had not been
lawfully transferred to that court.” (Emphasis added.) Id. at 617. Accordingly,
“[t]he resulting conviction and sentence [were] void, and the availability of
alternate remedies [did] not prevent issuance of the writ.”         Id.   This court
distinguished between “merely challenging the accuracy of the bindover entry” and
“challenging the propriety of her bindover.” Id.
       {¶ 44} We adhered to both Gaskins and Timmerman-Cooper in Johnson v.
Sloan, 154 Ohio St. 3d 476, 2018-Ohio-2120, 116 N.E.3d 91, ¶ 14, in which we
explained that “[i]f the juvenile court fails to comply with the mandatory
requirements of the bindover statute, its purported transfer to adult court is
ineffective and any judgment issued by the adult court is void.”
       {¶ 45} And in Turner v. Hooks, 152 Ohio St. 3d 559, 2018-Ohio-556, 99
N.E.3d 354, we reviewed a court of appeals’ holding that a juvenile court’s failure
to give notice of a bindover hearing to a child’s legal custodian invalidated the
transfer of the case to adult court and rendered the resulting judgment of conviction
void for lack of subject-matter jurisdiction. We reversed the court of appeals’
judgment, id. at ¶ 14, explaining that the notice that the juvenile court had provided
to the child’s biological mother satisfied R.C. 2152.12(G)’s requirement of written
notice of the time, place, and purpose of a bindover hearing “to the child’s parents,
guardian, or other custodian.” But nothing in our opinion disputed the underlying
premise of the court of appeals’ holding that a complete lack of notice to a custodian
would render a resulting conviction void for lack of subject-matter jurisdiction, and
it is telling that we considered the merits in Turner rather than concluding that a
direct appeal of the conviction would have been an adequate remedy.
       {¶ 46} As these cases show, and contrary to the majority’s assertion,
Gaskins, 74 Ohio St. 3d 149, 656 N.E.2d 1282, is not an outlier that has been eroded
by subsequent decisions. Nonetheless, I agree that it is time to overrule Gaskins
and its progeny and clarify that an error in following the statutory procedures




                                         17
                              SUPREME COURT OF OHIO




prescribed for conducting a bindover hearing—including the notice required by
R.C. 2152.12(G)—does not vitiate the subject-matter jurisdiction of the general
division of the common pleas court over a case that has been transferred from the
juvenile court.    Rather, it is an error in the exercise of the juvenile court’s
jurisdiction that renders the transfer and resulting conviction voidable, not void.
        {¶ 47} Here, the juvenile court allegedly conducted a bindover hearing
without providing Smith’s father with timely notice as required by R.C.
2152.12(G). But importantly, that alleged error would not have required reversal
had Smith raised it in a direct appeal. Smith had already been bound over for
prosecution in adult court for multiple felony offenses. The newest complaint
alleged additional counts subject to a mandatory bindover: aggravated robbery,
aggravated burglary, and kidnapping. The juvenile court sent Smith’s father, who
had attended the earlier hearing, notice of the second bindover hearing, but he did
not appear. However, Smith expressly waived his father’s presence and then
stipulated to the existence of the facts that were necessary to transfer the case to
adult court. Accordingly, any alleged error in that procedure was harmless, and a
bindover to adult court on the new counts was a foregone conclusion. It strains
reason to assume that an error that would not have required reversal in a direct
appeal could support a collateral attack on an adult court’s jurisdiction.
        {¶ 48} In any case, the juvenile court had subject-matter jurisdiction to
conduct the bindover proceeding and any failure to comply with R.C. 2152.12(G)
did not divest it of that jurisdiction to transfer the case to adult court, because “once
conferred, [jurisdiction] remains,” Pratts, 102 Ohio St. 3d 81, 2004-Ohio-1980, 806
N.E.2d 992, at ¶ 34. The juvenile court therefore retained its exclusive jurisdiction
over Smith’s case until it journalized the bindover order, which “abate[d] the
jurisdiction of the juvenile court with respect to the delinquent acts alleged in the
complaint,” R.C. 2152.12(I). The general division of the common pleas court then




                                           18
                                 January Term, 2020




had subject-matter jurisdiction over Smith’s case and therefore had the authority to
proceed to judgment.
        {¶ 49} Any alleged procedural error in transferring Smith’s case to adult
court is at most an error in the exercise of jurisdiction that would render the affected
convictions potentially voidable on direct appeal, not void. For this reason, Smith
had an adequate remedy for purposes of challenging any errors in the bindover
proceeding, and the court of appeals correctly denied his request for the writ of
habeas corpus.
        DEWINE, J., concurs in the foregoing opinion.
                                _________________
        Timothy Young, Ohio Public Defender, and Charlyn Bohland and Timothy
B. Hackett, Assistant Public Defenders, for appellant.
        Dave Yost, Attorney General, and Jerri L. Fosnaught, Assistant Attorney
General, for appellee.
                                _________________




                                          19